Exhibit 10.19

EXELIXIS, INC.

CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

SECTION 1. INTRODUCTION.

The Exelixis, Inc. Change in Control and Severance Benefit Plan (the “Plan”),
established on December 9, 2005, is hereby amended and restated effective
December 23, 2008 (the “Effective Date”). The purpose of the Plan is to provide
for the payment of severance benefits to certain eligible employees of Exelixis,
Inc. and its wholly owned subsidiaries (the “Company”) in the event that such
employees are subject to qualifying employment terminations and additional
benefits if such qualifying employment termination occurs in connection with a
Change in Control. This Plan shall supersede any severance benefit plan,
contract, agreement, policy or practice maintained by the Company on the
Effective Date; provided, however, that if any provision relating to stock
options or other awards contained in the Company’s 2000 Equity Incentive Plan,
or any successor or similar plan adopted by the Company (the “Equity Incentive
Plan”) is more favorable to an employee than the corresponding provision or the
absence of such corresponding provision in the Plan, then such more favorable
provision in the Equity Incentive Plan shall govern, but the remainder of the
Plan shall continue in full force and effect. As applicable, this Plan shall
constitute an amendment to an employee’s stock option agreement or other
agreement under the Equity Incentive Plan. This document also is the Summary
Plan Description for the Plan.

SECTION 2. DEFINITIONS.

For purposes of the Plan, except as otherwise provided in the applicable
Participation Notice, the following terms are defined as follows:

(a) “Base Salary” means the Participant’s annual base pay (excluding incentive
pay, premium pay, commissions, overtime, bonuses and other forms of variable
compensation), at the rate in effect during the last regularly scheduled payroll
period immediately preceding the date of the Participant’s Covered Termination
divided by twelve (12).

(b) “Board” means the Board of Directors of Exelixis, Inc.

(c) “Bonus” means the Participant’s target bonus established by the Company’s
Compensation Committee for the year in which the Covered Termination occurs
divided by twelve (12).

(d) “Change in Control” means one of the following events or a series of more
than one of the following events: (i) when a person, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934)
acquires beneficial ownership of the Company’s capital stock equal to 50% or
more of either (x) the then-outstanding shares of the Company’s common stock or
(y) the combined voting power of the Company’s then-outstanding securities to
vote generally in the election of directors; (ii) upon the consummation by the

 

1.



--------------------------------------------------------------------------------

Company of (x) a reorganization, merger or consolidation, provided that, in each
case, the persons who were the Company’s stockholders immediately prior to the
reorganization, merger or consolidation do not, immediately after, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities, or (y) a liquidation or dissolution of the Company or the
sale of all or substantially all of the Company’s assets; or (iii) when the
Continuing Directors (as defined below) do not constitute a majority of the
Board (or, if applicable, the Board of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board
(x) who was a member of the Board on the date of the initial adoption of this
Plan by the Board or (y) who was nominated or elected subsequent to such date by
at least a majority of the directors who were Continuing Directors at the time
of such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that any
individual whose initial assumption of office occurred as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board, is excluded from clause (iii)(y)
above. For the purposes of this definition, (i) prior to a Change in Control,
“Company” shall mean only Exelixis, Inc. or its successor and shall not include
(A) its wholly owned subsidiaries or (B) the surviving or controlling entity
resulting from a Change in Control or the entity to which the Company’s assets
were transferred in the case of an asset sale constituting a Change in Control
and (ii) following a Change in Control, “Company” shall mean only Exelixis, Inc.
(or its successor) and any surviving or controlling entity resulting from such
Change in Control or the entity to which the Company’s assets were transferred
in the case of an asset sale constituting such a Change in Control and shall not
include any wholly owned subsidiaries.

(e) “Change in Control Termination” means a Covered Termination which occurs
within one (1) month prior to or within thirteen (13) months following the
effective date of a Change in Control.

(f) “COBRA Period” means (i) in the case of a Change in Control Termination, the
number of months set forth in Section 4(a)(iii) and (ii) in the case of a
Covered Termination that is not a Change in Control Termination, (x) in the case
of an Executive Participant, six (6) months and (y) in the case of a Participant
who is not an Executive Participant, zero (0) months.

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Company” means Exelixis, Inc., its wholly owned subsidiaries, any successor
to Exelixis, Inc. and, following a Change in Control, the surviving or
controlling entity resulting from such a Change in Control or the entity to
which the Company’s assets were transferred in the case where the Change in
Control is an asset sale.

(i) “Constructive Termination” means a voluntary termination of employment with
the Company resulting in a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h) (without regard to any permissible
alternative definition of “termination of employment” thereunder) by a
Participant after one of the following is undertaken without the Participant’s
written consent: (i) reduction of such Participant’s base salary by more than
ten

 

2.



--------------------------------------------------------------------------------

percent (10%) as in effect immediately prior to the time such reduction occurs;
(ii) the occurrence of a material diminution in the package of welfare benefit
plans, taken as a whole, in which such Participant is entitled to participate
immediately prior to the time such material diminution (except that such
Participant’s contributions may be raised to the extent of any cost increases
imposed by third parties); provided, however, that such material diminution
qualifies as an “involuntary separation from service” as provided under Treasury
Regulation Section 1.409A-1(n)(2)(i) or (ii); (iii) a change in such
Participant’s responsibilities, authority or offices that, taken as a whole,
result in a material diminution of position; provided, however, that a change in
the Participant’s title or reporting relationships shall not by itself
constitute a Constructive Termination; (iv) a request that such Participant
relocate to a worksite that is more than thirty-five (35) miles from such
Participant’s prior worksite, unless such Participant accepts such relocation
opportunity; (v) a material reduction in duties; (vi) a failure or refusal of
any successor company to assume the obligations of the Company under an
agreement with such Participant; or (vii) a material breach by the Company of
any of the material provisions of an agreement with such Participant, including,
without limitation, a breach of the terms of any agreement or program providing
for the payment of bonus compensation. Notwithstanding any provision of this
definition of “Constructive Termination” to the contrary, an event or action by
the Company shall not give the Participant grounds to voluntarily terminate
employment as a Constructive Termination unless the Participant gives the
Company written notice within thirty (30) days of the initial existence of such
event or action that the event or action by the Company would give the
Participant such grounds to so terminate employment and such event or action is
not reversed, remedied or cured, as the case may be, by the Company as soon as
possible but in no event later than within thirty (30) days of receiving such
written notice from the Participant. For the avoidance of doubt, the cessation
of employment followed by the immediate commencement of services as an
independent contractor for the Company, which does not result in a “separation
from service” with the Company within the meaning of Treasury Regulation
Section 1.409A-1(h), shall not constitute a Constructive Termination.

(j) “Covered Termination” means (x) an Involuntary Termination Without Cause or
(y) a Constructive Termination if such Constructive Termination occurs any time
after the date that is one (1) month prior to the effective date of the first
Change in Control that occurs after the Participant commences participation in
the Plan. Termination of employment of a Participant due to death or disability
shall not constitute a Covered Termination unless a voluntary termination of
employment by the Participant immediately prior to the Participant’s death or
disability would have qualified as a Constructive Termination.

(k) “Equity Incentive Plan” means the 2000 Equity Incentive Plan or any
successor or similar plan adopted by the Company.

(l) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(m) “Involuntary Termination Without Cause” means Participant’s involuntary
termination of employment by the Company resulting in a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h) (without
regard to any permissible alternative definition of “termination of employment”
thereunder) for a reason other than Cause. “Cause” means the occurrence of any
one or more of the following: (i) the Participant’s

 

3.



--------------------------------------------------------------------------------

conviction of, or plea of no contest with respect to, any crime involving fraud,
dishonesty or moral turpitude; (ii) the Participant’s attempted commission of or
participation in a fraud or act of dishonesty against the Company that results
in (or might have reasonably resulted in) material harm to the business of the
Company; (iii) the Participant’s intentional, material violation of any contract
or agreement between the Participant and the Company or any statutory duty the
Participant owes to the Company; or (iv) the Participant’s conduct that
constitutes gross misconduct, insubordination, incompetence or habitual neglect
of duties and that results in (or might have reasonably resulted in) material
harm to the business of the Company; provided, however, that the conduct
described under clause (iii) or (iv) above will only constitute Cause if such
conduct is not cured within fifteen (15) days after the Participant’s receipt of
written notice from the Company or the Board specifying the particulars of the
conduct that may constitute Cause. For the avoidance of doubt, if, in connection
with a Change in Control, an employee is terminated and offered “immediate
reemployment” by the surviving or controlling entity resulting from a Change in
Control or the entity to which the Company’s assets were transferred in the case
of an asset sale constituting a Change in Control, then such termination shall
not constitute an Involuntary Termination Without Cause. For purposes of the
foregoing, “immediate reemployment” shall mean that the employee’s employment
with the surviving or controlling entity resulting from a Change in Control or
the entity to which the Company’s assets were transferred in the case of an
asset sale constituting a Change in Control, results in uninterrupted employment
such that the employee does not suffer a lapse in pay as a result of the Change
in Control and the terms of such reemployment, taken as a whole, are not less
favorable than the terms of employment with the Company immediately prior to
such employee’s termination of employment. For the avoidance of doubt, the
cessation of employment followed by the immediate commencement of services as an
independent contractor for the Company, which does not result in a “separation
from service” with the Company within the meaning of Treasury Regulation
Section 1.409A-1(h), shall not constitute an Involuntary Termination Without
Cause.

(n) “Participant” means an individual (i) who is employed by the Company as its
Chief Executive Officer, President, senior vice president, vice president or any
other officer with a rank of vice president or above and (ii) who has received a
Participation Notice from and executed and returned such Participation Notice to
the Company. The determination of whether an employee is a Participant shall be
made by the Plan Administrator, in its sole discretion, and such determination
shall be binding and conclusive on all persons. “Executive Participant” means a
Participant who has been designated as an Executive Participant on the
Participant’s Participation Notice.

(o) “Participation Notice” means the latest notice delivered by the Company to a
Participant informing the employee that the employee is a Participant in the
Plan, substantially in the form of Exhibit A hereto.

(p) “Plan Administrator” means the Board or any committee duly authorized by the
Board to administer the Plan. The Plan Administrator may, but is not required to
be, the Compensation Committee of the Board. The Board may at any time
administer the Plan, in whole or in part, notwithstanding that the Board has
previously appointed a committee to act as the Plan Administrator.

 

4.



--------------------------------------------------------------------------------

SECTION 3. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the provisions set forth in this Section and
Section 7, in the event of a Covered Termination, the Company will provide the
severance benefits described in Section 4 of the Plan to the affected
Participant.

(b) Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is a Participant, will not receive benefits under the Plan (or will
receive reduced benefits under the Plan) in the following circumstances, as
determined by the Company in its sole discretion:

(i) The employee has executed an individually negotiated employment contract or
agreement with the Company relating to severance or change in control benefits
that is in effect on his or her termination date, in which case such employee’s
severance benefit, if any, shall be governed by the terms of such individually
negotiated employment contract or agreement.

(ii) The employee voluntarily terminates employment with the Company in order to
accept employment with another entity that is controlled (directly or
indirectly) by the Company or is otherwise an affiliate of the Company.

(iii) The employee does not confirm in writing that he or she shall be subject
to the Company’s Employee Proprietary Information and Inventions Agreement.

(c) Termination of Benefits. A Participant’s right to receive the payment of
benefits under this Plan shall terminate immediately if, at any time prior to or
during the period for which the Participant is receiving benefits hereunder, the
Participant, without the prior written approval of the Company:

(i) willfully breaches a material provision of the Participant’s Employee
Proprietary Information and Inventions Agreement with the Company, as referenced
in Section 3(b)(iii); or

(ii) willfully encourages or solicits any of the Company’s then current
employees to leave the Company’s employ.

SECTION 4. AMOUNT OF BENEFITS.

(a) Cash Severance Benefits. Except as provided in the applicable Participant
Notice:

(i) Each Executive Participant who incurs a Covered Termination that is not also
a Change in Control Termination shall be entitled to receive a cash severance
benefit equal to six (6) months of Base Salary. Any cash severance benefits
provided under this Section 4(a)(i) shall be paid pursuant to the provisions of
Section 5.

 

5.



--------------------------------------------------------------------------------

(ii) Each Participant (x) who incurs a Change in Control Termination and (y) who
was employed by the Company at the position or level set forth in
Section 4(a)(iii) below within one (1) month immediately prior to such Change in
Control Termination shall be entitled to receive a cash severance benefit equal
to the sum of the Participant’s Base Salary plus Bonus for the number of months
set forth in Section 4(a)(iii). If a Participant serves in two or more positions
set forth in the table below, such cash severance benefit shall be for the
position with the greatest number of months of cash severance, with no
additional cash severance for the other position(s). Any cash severance benefits
provided under this Section 4(a)(ii) shall be paid pursuant to the provisions of
Section 5.

(iii) For the purposes of determining the months of severance benefits in the
event of a Change in Control Termination, the following periods shall be used.

 

Position or Level

   Months of Severance Benefit

Chief Executive Officer

   24 months

Executive Participants other than the Chief Executive Officer

   18 months

Participants who are not Executive Participants

   12 months

(b) Accelerated Stock Award Vesting and Extended Exercisability of Stock
Options. If a Participant incurs a Change in Control Termination, then effective
as of the date of the Participant’s Change in Control Termination, (i) the
vesting and exercisability of all outstanding options to purchase the Company’s
common stock (or stock appreciation rights or similar rights or other rights
with respect to stock of the Company issued pursuant to the Equity Incentive
Plan) that are held by the Participant on such date shall be accelerated in
full, and (ii) any reacquisition or repurchase rights held by the Company in
respect of common stock issued or issuable (or in respect of similar rights or
other rights with respect to stock of the Company issued or issuable pursuant to
the Equity Incentive Plan) pursuant to any other stock award granted to the
Participant by the Company shall lapse.

In addition, if a Participant incurs a Change in Control Termination, the
post-termination of employment exercise period of any outstanding option (or
stock appreciation right or similar right or other rights with respect to stock
of the Company issued pursuant to the Equity Incentive Plan) held by the
Participant on the date of his or her Change in Control Termination shall be
extended, if necessary, such that the post-termination of employment exercise
period shall not terminate prior to the later of (i) the date twelve (12) months
after the effective date of the Change in Control or (ii) the post-termination
exercise period provided for in such option; provided, however, that such stock
right shall not be exercisable after the expiration of its maximum term.
Notwithstanding the foregoing, stock rights granted prior to the Effective Date
shall not be exercisable after the later of (A) the 15th day of the third month
following the date at which, or (B) December 31 of the calendar year in which,
the stock right would otherwise have expired if the stock right had not been
extended.

 

6.



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 4(b), in the event that the
provisions of this Section 4(b) regarding acceleration of vesting of an option
or extended exercisability of an option would adversely affect a Participant’s
option or other stock award (including, without limitation, its status as an
incentive stock option under Section 422 of the Code) that is outstanding on the
date the Participant commences participation in the Plan, such acceleration of
vesting and/or extended exercisability shall be deemed null and void as to such
option or other stock award unless the affected Participant consents in writing
to such acceleration of vesting or extended exercisability as to such option or
other stock award within thirty (30) days after becoming a Participant in the
Plan.

(c) Continued Medical Benefits. If a Participant incurs a Covered Termination
and the Participant was enrolled in a health, dental, or vision plan sponsored
by the Company immediately prior to such Covered Termination, the Participant
may be eligible to continue coverage under such health, dental, or vision plan
(or to convert to an individual policy), at the time of the Participant’s
termination of employment, under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”). The Company will notify the Participant of any such right
to continue such coverage at the time of termination pursuant to COBRA. No
provision of this Plan will affect the continuation coverage rules under COBRA,
except that the Company’s payment, if any, of applicable insurance premiums will
be credited as payment by the Participant for purposes of the Participant’s
payment required under COBRA. Therefore, the period during which a Participant
may elect to continue the Company’s health, dental, or vision plan coverage at
his or her own expense under COBRA, the length of time during which COBRA
coverage will be made available to the Participant, and all other rights and
obligations of the Participant under COBRA (except the obligation to pay
insurance premiums that the Company pays, if any) will be applied in the same
manner that such rules would apply in the absence of this Plan.

If a Participant timely elects continued coverage under COBRA, the Company shall
pay the full amount of the Participant’s COBRA premiums on behalf of the
Participant for the Participant’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Participant’s eligible
dependents, during the number of months equal to the COBRA Period; provided,
however, that if the COBRA Period exceeds the length of time that the
Participant is entitled to coverage under COBRA (including any additional period
under analogous provisions of state law), the Company or any resulting or
acquiring entity or transferee entity (in the case of an asset sale) involved in
a Change in Control, as applicable, shall be required to provide health, dental
and vision insurance coverage for the Participant and his or her eligible
dependents for any portion of the COBRA Period that exceeds the length of time
that the Participant is entitled to coverage under COBRA (including any
additional period under analogous provisions of state law), at a level of
coverage that is substantially similar to the continued coverage that the
Participant and his or her eligible dependents received under the Company’s
health, dental and vision plans; provided further, however, that no such premium
payments (or any other payments for medical, dental or vision coverage by the
Company) shall be made following the Participant’s death or the effective date
of the Participant’s coverage by a medical, dental or vision insurance plan of a
subsequent employer. Each Participant shall be required to notify the Company
immediately if the Participant becomes covered by a medical, dental or vision
insurance plan of a subsequent employer. Upon the conclusion of the COBRA Period
(or such shorter period during which the Company is obligated to pay premiums
pursuant to this Section 4(c)), the Participant will be responsible for the
entire payment of premiums required under COBRA.

 

7.



--------------------------------------------------------------------------------

For purposes of this Section 4(c), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by the Participant under an Internal Revenue Code Section 125 health
care reimbursement plan, which amounts, if any, are the sole responsibility of
the Participant.

(d) Outplacement Services. If a Participant incurs a Change in Control
Termination, the Company shall pay, on behalf of the Participant, for
outplacement services with an outplacement service provider selected by the
Company for the time periods specified below; provided, however, that the
payments made by the Company for such outplacement services shall not exceed the
maximum amounts set forth below; provided further, however, that such payments
qualify for the exception provided by Treasury Regulation Sections
1.409A-1(b)(9)(v)(A) and (C).

 

Position or Level

   Time Period    Maximum Amount

Chief Executive Officer

   24 months    $ 50,000

Executive Participants other than the Chief Executive Officer

   18 months    $ 30,000

Participants who are not Executive Participants

   12 months    $ 20,000

(e) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) shall terminate as of the
Participant’s termination date (except to the extent that a conversion privilege
may be available thereunder).

(f) Additional Benefits. Notwithstanding the foregoing, the Company may, in its
sole discretion, provide additional or enhanced benefits to those benefits
provided for pursuant to Sections 4(a), 4(b), 4(c) and 4(d) to Participants or
employees who are not Participants (“Non-Participants”) chosen by the Company,
in its sole discretion, and the provision of any such benefits to a Participant
or a Non-Participant shall in no way obligate the Company to provide such
benefits to any other Participant or to any other Non-Participant, even if
similarly situated. If benefits under the Plan are provided to a
Non-Participant, references in the Plan to “Participant” (with the exception of
Sections 4(a), 4(b), 4(c) and 4(d)) shall be deemed to refer to such
Non-Participants.

 

8.



--------------------------------------------------------------------------------

SECTION 5. TIME AND FORM OF SEVERANCE PAYMENTS.

(a) General Rules. Subject to Section 5(b), any cash severance benefit provided
under Section 4(a) shall be paid in installments pursuant to the Company’s
regularly scheduled payroll periods commencing as soon as practicable following
the effective date of a Participant’s Covered Termination and shall be subject
to all applicable withholding for federal, state and local taxes. In the event
of a Participant’s death prior to receiving all installment payments of his or
her cash severance benefit under Section 4(a), any remaining installment
payments shall be made to the Participant’s estate on the same payment schedule
as would have occurred absent the Participant’s death. In no event shall payment
of any Plan benefit be made prior to the effective date of the Participant’s
Covered Termination or prior to the effective date of the release described in
Section 7(a).

(b) Application of Section 409A.

(i) All payments provided under this Plan are intended to constitute separate
payments for purposes of Treasury Regulation Section 1.409A-2(b)(2).

(ii) If a Participant is a “specified employee” of the Company or any affiliate
thereof (or any successor entity thereto) within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of a Covered Termination, then
any cash severance payments pursuant to Section 4(a) (the “Severance Payments”)
shall be delayed until the date that is six (6) months after the date of the
Covered Termination (such date, the “Delayed Payment Date”), and the Company (or
the successor entity thereto, as applicable) shall (A) pay to Participant a lump
sum amount equal to the sum of the Severance Payments that otherwise would have
been paid to Participant on or before the Delayed Payment Date, without any
adjustment on account of such delay, and (B) continue the Severance Payments in
accordance with any applicable payment schedules set forth for the balance of
the period specified herein. Notwithstanding the foregoing, (i) Severance
Payments scheduled to be paid from the date of a Covered Termination through
March 15th of the calendar year following such termination shall be paid to the
maximum extent permitted pursuant to the “short-term deferral” rule set forth in
Treasury Regulation Section 1.409A-1(b)(4); (ii) Severance Payments scheduled to
be paid that are not paid pursuant to the preceding clause (i) shall be paid as
scheduled to the maximum extent permitted pursuant to an “involuntary separation
from service” as permitted by Treasury Regulation Section 1.409A-1(b)(9)(iii),
but in no event later than the last day of the second taxable year following the
taxable year of the Covered Termination; and (iii) any Severance Payments that
are not paid pursuant to either the preceding clause (i) or the preceding clause
(ii) shall be subject to delay, if necessary, as provided in the previous
sentence. Except to the extent that payments may be delayed until the Delayed
Payment Date, on the first regularly scheduled payroll period following the
release described in Section 7(a), the Company will pay the Participant the
Severance Payments the Participant would otherwise have received under the Plan
on or prior to such date but for the delay in payment related to the
effectiveness of the release described in Section 7(a), with the balance of the
Severance Payments being paid as otherwise provided herein.

 

9.



--------------------------------------------------------------------------------

(iii) Benefits provided under Section 4(b) are intended to be provided pursuant
to the exception provided by Treasury Regulation Sections
1.409A-1(b)(5)(v)(C)(1) and 1.409A-1(b)(5)(v)(E). Amounts paid under
Section 4(c) are not intended to be delayed pursuant to Section 409A(a)(2)(B)(i)
of the Code and are intended to be paid pursuant to the exception provided by
Treasury Regulation Section 1.409A-1(b)(9)(v)(B). Amounts paid under
Section 4(d) are intended to qualify for the exception provided under Treasury
Regulation Sections 1.409A-1(b)(9)(v)(A) and (C).

SECTION 6. REEMPLOYMENT.

In the event of a Participant’s reemployment by the Company during the period of
time in respect of which severance benefits pursuant to Section 4(a) or
Section 4(f) have been paid, the Company, in its sole and absolute discretion,
may require such Participant to repay to the Company all or a portion of such
severance benefits as a condition of reemployment.

SECTION 7. LIMITATIONS ON BENEFITS.

(a) Release. In order to be eligible to receive benefits under the Plan and if
requested by the Company, a Participant also must execute, in connection with
the Participant’s Covered Termination or Change in Control Termination, a
general waiver and release in substantially the form attached hereto as Exhibit
B, Exhibit C or Exhibit D, as appropriate, and such release must become
effective in accordance with its terms; provided, however, no such release shall
require the Participant to forego any unpaid salary, any accrued but unpaid
vacation pay or any benefits payable pursuant to this Plan. With respect to any
outstanding option held by the Participant, no provision set forth in this Plan
granting the Participant additional rights to exercise the option can be
exercised unless and until the release, if requested, becomes effective. The
Company, in its sole discretion, may modify the form of the required release to
comply with applicable law and shall determine the form of the required release,
which may be incorporated into a termination agreement or other agreement with
the Participant.

(b) Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce a Participant’s severance benefits, in whole or in part, by
any other severance benefits, pay in lieu of notice, or other similar benefits
payable to the Participant by the Company that become payable in connection with
the Participant’s termination of employment pursuant to (i) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act (the “WARN Act”), (ii) a written employment or severance
agreement with the Company, or (iii) any Company policy or practice providing
for the Participant to remain on the payroll for a limited period of time after
being given notice of the termination of the Participant’s employment. The
benefits provided under this Plan are intended to satisfy, in whole or in part,
any and all statutory obligations and other contractual obligations of the
Company that may arise out of a Participant’s termination of employment, and the
Plan Administrator shall so construe and implement the terms of the Plan. The
Company’s decision to apply such reductions to the severance benefits of one
Participant and the amount of such reductions shall in no way obligate the
Company to apply the same reductions in the same amounts to the severance
benefits of any other Participant, even if similarly situated. In the Company’s
sole discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being recharacterized as payments pursuant to
the Company’s statutory or other contractual obligations.

 

10.



--------------------------------------------------------------------------------

(c) Mitigation. Except as otherwise specifically provided herein, a Participant
shall not be required to mitigate damages or the amount of any payment provided
under this Plan by seeking other employment or otherwise, nor shall the amount
of any payment provided for under this Plan be reduced by any compensation
earned by a Participant as a result of employment by another employer or any
retirement benefits received by such Participant after the date of the
Participant’s termination of employment with the Company.

(d) Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, no Participant is eligible to receive benefits under this Plan or
pursuant to other contractual obligations more than one time. This Plan is
designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan. The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits (other than severance or change in control
benefits) to which a Participant may be entitled for the period ending with the
Participant’s Covered Termination.

(e) Indebtedness of Participants. If a Participant is indebted to the Company on
the effective date of his or her Covered Termination, the Company reserves the
right to offset any severance payments under the Plan by the amount of such
indebtedness.

(f) Parachute Payments. Except as otherwise provided in an agreement between a
Participant and the Company, if any payment or benefit the Participant would
receive in connection with a Change in Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Participant’s receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in a manner necessary to provide the Participant with the greatest
economic benefit. If more than one manner of reduction of payments or benefits
necessary to arrive at the Reduced Amount yields the greatest economic benefit,
the payments and benefits shall be reduced pro rata.

SECTION 8. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

 

11.



--------------------------------------------------------------------------------

(b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan, any Participation Notice issued pursuant to the Plan or the
benefits provided hereunder at any time; provided, however, that (i) no such
amendment or termination shall reduce or otherwise adversely affect the
severance benefits provided in Sections 4(a)(i) or 4(c) to a Participant in
connection with a Covered Termination that is not a Change in Control
Termination, unless such Participant consents in writing to such amendment or
termination and (ii) no such amendment or termination shall occur following the
date one (1) month prior to a Change in Control as to any Participant who would
be adversely affected by such amendment or termination unless such Participant
consents in writing to such amendment or termination. Any action amending or
terminating the Plan or any Participation Notice shall be in writing and
executed by a duly authorized officer of the Company. Unless otherwise required
by law, no approval of the shareholders of the Company shall be required for any
amendment or termination including any amendment that increases the benefits
provided under any option or other stock award.

SECTION 9. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

SECTION 10. LEGAL CONSTRUCTION.

This Plan shall be governed by and construed under the laws of the State of
California (without regard to principles of conflict of laws), except to the
extent preempted by ERISA.

SECTION 11. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

Exelixis, Inc.

Attn: Corporate Secretary

249 East Grand Avenue

South San Francisco, CA 94080

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

  (1) the specific reason or reasons for the denial;

 

12.



--------------------------------------------------------------------------------

  (2) references to the specific Plan provisions upon which the denial is based;

 

  (3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

  (4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 11(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Exelixis, Inc.

Attn: Corporate Secretary

249 East Grand Avenue

South San Francisco, CA 94080

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished

 

13.



--------------------------------------------------------------------------------

to the applicant within the initial sixty (60) day period. This notice of
extension will describe the special circumstances necessitating the additional
time and the date by which the Plan Administrator is to render its decision on
the review. The Plan Administrator will give prompt, written or electronic
notice of its decision to the applicant. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner designed to be understood by the
applicant, the following:

 

  (1) the specific reason or reasons for the denial;

 

  (2) references to the specific Plan provisions upon which the denial is based;

 

  (3) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

 

  (4) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 11(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 11, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

SECTION 12. BASIS OF PAYMENTS TO AND FROM PLAN.

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

SECTION 13. OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 04-3257395. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 507.

 

14.



--------------------------------------------------------------------------------

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Exelixis, Inc.

Attn: Corporate Secretary

249 East Grand Avenue

South San Francisco, CA 94080

(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Exelixis, Inc.

Attn: Corporate Secretary

249 East Grand Avenue

South San Francisco, CA 94080

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 837-7000.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

SECTION 14. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by
Exelixis, Inc.) are entitled to certain rights and protections under ERISA. If
you are a Participant, you are considered a participant in the Plan for the
purposes of this Section 14 and, under ERISA, you are entitled to:

Receive Information About Your Plan and Benefits

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(b) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

(c) Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

 

15.



--------------------------------------------------------------------------------

Prudent Actions By Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a Federal court. In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Assistance With Your Questions

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

SECTION 15. GENERAL PROVISIONS.

(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of this Plan shall be
in writing and shall be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties,
in the case of the Company, at the address set forth in Section 11(a) and, in
the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a party may request by notifying the other
in writing.

 

16.



--------------------------------------------------------------------------------

(b) Transfer and Assignment. The rights and obligations of a Participant under
this Plan may not be transferred or assigned without the prior written consent
of the Company. This Plan shall be binding upon any surviving entity resulting
from a Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.

(c) Waiver and Costs of Enforcement. Any party’s failure to enforce any
provision or provisions of this Plan shall not in any way be construed as a
waiver of any such provision or provisions, nor prevent any party from
thereafter enforcing each and every other provision of this Plan. The rights
granted to the parties herein are cumulative and shall not constitute a waiver
of any party’s right to assert all other legal remedies available to it under
the circumstances. All out-of-pocket costs and expenses reasonably incurred by a
Participant (including attorneys’ fees) in connection with enforcing the
Participant’s rights under the Plan (including the costs and expenses of
complying with the provisions of Section 11) shall be paid by the Company if
such rights relate to a Covered Termination that occurs any time after the date
that is one (1) month prior to the effective date of the first Change in Control
that occurs after the Participant commences participation in the Plan.
Notwithstanding the foregoing, if the Participant initiates any claim or action
and the claim or action is totally without merit or frivolous, the Participant
shall be responsible for the Participant’s own costs and expenses.

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired.

(e) Section Headings. Section headings in this Plan are included for convenience
of reference only and shall not be considered part of this Plan for any other
purpose.

SECTION 16. EXECUTION.

To record the adoption of the Plan as set forth herein, Exelixis, Inc. has
caused its duly authorized officer to execute the same as of the Effective Date.

 

EXELIXIS, INC. By:   /s/ James B. Bucher Title:   Vice President, Corporate
Legal Affairs and Secretary

 

17.



--------------------------------------------------------------------------------

EXHIBIT A

EXELIXIS, INC.

CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

PARTICIPATION NOTICE

 

To:     Date:    

Exelixis, Inc. (the “Company”) has adopted the Exelixis, Inc. Change in Control
and Severance Benefit Plan (the “Plan”). The Company is providing you with this
Participation Notice to inform you that you have been designated as a
Participant in the Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan and this Participation Notice, which together also
constitute a summary plan description of the Plan.

For the purposes of the Plan you [_] are an Executive Participant [_] are not an
Executive Participant.

Except as provided in the Plan, the Plan supersedes any and all severance or
change in control benefits payable to you as set forth in any agreement,
including offer letters, with the Company entered into prior to the date hereof.

 

Notwithstanding the terms of the Plan:   [             ]

Please return to the Company’s Corporate Secretary a copy of this Participation
Notice signed by you and retain a copy of this Participation Notice, along with
the Plan document, for your records.

 

EXELIXIS, INC. By:     Its:    

 

18.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned Participant hereby acknowledges receipt of the foregoing
Participation Notice. In the event the undersigned holds outstanding stock
options as of the date of this Participation Notice, the undersigned hereby:*

 

¨    accepts all of the benefits of Section 4(b) of the Plan regardless of any
potential adverse effects on any outstanding option or other stock award ¨   
accepts the benefits of Section 4(b) of the Plan that have no adverse effect on
outstanding options or other stock awards and rejects the benefits of
Section 4(b) of the Plan as to those outstanding options and other stock awards
that would have potential adverse effects ¨    other (please describe):        
                                    

The undersigned acknowledges that the undersigned has been advised to obtain tax
and financial advice regarding the consequences of this election including the
effect, if any, on the status of the stock options for tax purposes under
Section 422 of the Internal Revenue Code.

 

      Print name

 

* Please check one box; failure to check a box will be deemed the selection of
the second alternative (i.e., accepting the benefits of Section 4(b) of the Plan
that have no adverse effect on outstanding options or other stock awards and
rejecting the benefits of Section 4(b) of the Plan as to those outstanding
options and other stock awards that would have potential adverse effects).

 

19.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Exelixis, Inc.
Change in Control and Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the claims identified in this paragraph,
I am not aware of any claims I have or might have that are not included in the
Release.

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
after I sign this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

EMPLOYEE Name:     Date:    

 

2.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Exelixis, Inc.
Change in Control and Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the claims identified in this paragraph,
I am not aware of any claims I have or might have that are not included in the
Release.

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an office
of the Company; (e) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after I
sign this Release; and (f) I have received with this Release a detailed list of
the job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

EMPLOYEE Name:     Date:    

 

2.



--------------------------------------------------------------------------------

EXHIBIT D

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Exelixis, Inc.
Change in Control and Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the claims identified in this paragraph,
I am not aware of any claims I have or might have that are not included in the
Release.

 

1.



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

EMPLOYEE Name:     Date:    

 

2.